Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, 16-21 and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 1 or 11 or 19 recite(s) the series of steps of configured for processing the transaction, is located in a first geographic area; wherein is located in a second geographic area, wherein the database includes a plurality of previous transaction data associated with a plurality of previous transactions; receiving a request for funds that includes transaction details, wherein the transaction details include a patron identification, a geographic area, and a transaction type; determining, that the transaction type associated with the request for funds is casino gaming; aggregating a subset of the plurality of previous transaction data, wherein the subset is associated with the patron identification; aggregating a plurality of casino transaction requirements based upon the transaction type, wherein the plurality of casino transaction requirements further includes: at least one rule from a group including casino regulatory rules casino property rules, and casino problem gaming rules; aggregating, based upon the first geographic area, from the casino transaction requirements at least one rule associated with the request for funds; analyzing, the transaction details associated with the request for funds and the subset of the plurality of previous transaction data associated with the patron identification; comparing the transaction details associated with the request for funds and the subset of the plurality of previous transaction data associated with the patron identification to the casino transaction requirements; determining that the request for funds satisfies the casino of transaction requirements; and submitting the request for funds to when the request for funds satisfies the casino transaction, which is a fundamental economic practice and thus grouped as mental processes. 
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of hardware computer processor and computer system element are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): receiving and identifying information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a system (apparatus) or a method. Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of processing the transaction, is located in a first geographic area; wherein is located in a second geographic area, wherein the database includes a plurality of previous transaction data associated with a plurality of previous transactions; receiving a request for funds that includes transaction details, wherein the transaction details include a patron identification, a geographic area, and a transaction type; determining, that the transaction type associated with the request for funds is casino gaming; aggregating a subset of the plurality of previous transaction data, wherein the subset is associated with the patron identification; aggregating a plurality of casino transaction requirements based upon the transaction type, wherein the plurality of casino transaction requirements further includes: at least one rule from a group including casino regulatory rules casino property rules, and casino problem gaming rules; aggregating, based upon the first geographic area, from the casino transaction requirements at least one rule associated with the request for funds; analyzing, the transaction details associated with the request for funds and the subset of the plurality of previous transaction data associated with the patron identification; comparing the transaction details associated with the request for funds and the subset of the plurality of previous transaction data associated with the patron identification to the casino transaction requirements; determining that the request for funds satisfies the casino of transaction requirements; and submitting the request for funds to when the request for funds satisfies the casino transaction. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than hardware an electronic terminal, processor, memory, a gaming gateway including a processor, memory, and a database processors via a gateway elements, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the hardware computer processor and computer system element language, the claim encompasses configured for processing the transaction, is located in a first geographic area; wherein is located in a second geographic area, wherein the database includes a plurality of previous transaction data associated with a plurality of previous transactions; receiving a request for funds that includes transaction details, wherein the transaction details include a patron identification, a geographic area, and a transaction type; determining, that the transaction type associated with the request for funds is gaming; aggregating a subset of the plurality of previous transaction data, wherein the subset is associated with the patron identification; aggregating a plurality of transaction requirements based upon the transaction type, wherein the plurality of requirements further includes: at least one rule from a group including regulatory rules Page 3 of 17Application No. 15/212,020Attorney Docket No.: ACS 16.001 property rules, and problem gaming rules; aggregating, based upon the first geographic area, from the plurality of transaction requirements at least one rule associated with the request for funds; analyzing, the transaction details associated with the request for funds and the subset of the plurality of previous transaction data associated with the patron identification; comparing the transaction details associated with the request for funds and the subset of the plurality of previous transaction data associated with the patron identification to the plurality of transaction requirements; determining that the request for funds satisfies at least one of the plurality of transaction requirements; and submitting the request for funds to in response to the determining.  The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: hardware computer processor and computer system element are used to receiving, determining, aggregating, analyzing, comparing, determining and submitting steps. 
The in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (a computer processor and computer system elements). This computer processor and computer system element limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims, 2-4 and 7-10, these claims recite limitations that further define the abstract idea noted in claim 1.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims 12 and 16-18, these claims recite limitations that further define the abstract idea noted in claim 11.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims 20-21 and 24-27, these claims recite limitations that further define the abstract idea noted in claim 19.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-12, 16-21 and 24-27 have been considered but are moot because the applicant amended the claims and the examiner applies the rejections based on updated claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697